IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 49026

In the Matter of: Jane Doe I and Jane          )
Doe II, Children Under Eighteen Years of       )
Age.                                           )
STATE OF IDAHO, DEPARTMENT OF                  )
HEALTH AND WELFARE,                            )    Filed: November 12, 2021
                                               )
       Petitioner-Respondent,                  )    Melanie Gagnepain, Clerk
                                               )
v.                                             )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
JANE DOE (2021-33),                            )    BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Third Judicial
       District, State of Idaho, Canyon County. Hon. Courtnie R. Tucker, Magistrate.

       Judgment terminating parental rights, affirmed.

       Aaron Bazzoli, Canyon County Public Defender; Scott J. Davis, Deputy Public
       Defender, Caldwell, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Teri A. Whilden, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Jane Doe appeals from the judgment terminating her parental rights to her minor child.
For the reasons set forth below, we affirm.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       This case arose after Doe’s two children were declared in imminent danger by law
enforcement as they had no one able to care for them. Doe had been unable to provide housing
for her children and left them with their grandfather. After Doe failed to pick up the children,
their grandfather notified the Idaho Department of Health and Welfare (the Department) that Doe
left the children with him. This event, coupled with previous referrals for concerns of neglect

                                               1
and substance abuse, led law enforcement to declare the children in imminent danger and place
them in the custody of the Department.
       Doe was provided a case plan to assist with reunification. As part of the case plan, Doe
was required to complete mental health treatment, substance abuse treatment, and a parenting
class; provide proof of sufficient financial resources; secure stable housing; and attend
supervised visitation with the children. While Doe attended some supervised visits with the
children, she struggled to complete other tasks, including completing mental health and
substance abuse treatment. After Doe failed to make substantial progress on the case plan over
the course of twenty-four months, the Department filed a petition to terminate her parental rights
and a termination hearing was held.
       After the hearing, the magistrate court terminated Doe’s parental rights. The magistrate
court found that Doe neglected her children by failing to complete the case plan over the course
of twenty-four months while the children were in the custody of the Department, and that
termination of Doe’s parental rights is in the best interests of the children. Doe timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.              Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.



                                                 2
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. In re
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. In re Doe, 143 Idaho at 346,
144 P.3d at 600.
                                                 III.
                                            ANALYSIS
       Doe argues that the magistrate court erred in terminating her parental rights. Specifically,
Doe argues that the magistrate court’s finding of neglect was improper because it was impossible
for her to complete the mental health and substance abuse treatment required by her case plan
due to a lack of transportation, phone issues, and the COVID-19 pandemic. Doe also argues that
the magistrate court’s finding that termination of her parental rights is in the best interests of the
children ignored relevant factors, such as the uncontroverted testimony that she attempted to
work with the Department, had a bond with the children, and had found and maintained housing
for a year. We address each of these contentions below.
       Statutory grounds for termination of parental rights include:              (a) abandonment;
(b) neglect or abuse; (c) lack of a biological relationship between the child and a presumptive
parent; (d) inability to discharge parental responsibilities for a prolonged period, which will be
injurious to the health, morals, or well-being of the child; or (e) incarceration for a substantial
period of time during the child’s minority. I.C. § 16-2005. Upon finding a statutory ground for
termination, the court must also find that it is in the best interests of the child to terminate the
parent-child relationship. I.C. § 16-2005(1). Both findings must be established by clear and
convincing evidence.

                                                  3
         Idaho Code § 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-1602(31).
Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected when the child is without
proper parental care and control, or subsistence, medical or other care or control necessary for his or
her well-being because of the conduct or omission of his or her parents, guardian, or other custodian
or their neglect or refusal to provide them. Neglect also exists where the parent has failed to comply
with the court’s orders or the case plan in a child protective act case and the Department has had
temporary or legal custody of the child for fifteen of the most recent twenty-two months and
reunification has not been accomplished by the last day of the fifteenth month in which the child has
been in the temporary or legal custody of the Department. I.C. § 16-2002(3)(b).
         In terminating Doe’s parental rights, the magistrate court found that Doe neglected her
children by failing to complete her case plan while the Department maintained custody of the
children for fifteen of the most recent twenty-two months. The magistrate court noted that Doe
attended some visits with the children and established stable housing, but found that Doe failed
to complete mental health and substance abuse treatment. Doe also continued to accumulate
criminal charges related to substance abuse and either tested positive for methamphetamine or
failed to submit to drug testing throughout the case.
         Doe argues that the magistrate court erred in its finding of neglect because it was
impossible for her to complete her case plan. Impossibility may be asserted as a defense to a
claim of neglect founded upon failure to comply with a case plan, but only if the parent is not
responsible, directly or indirectly, for non-compliance with the requirements of a case plan.
Idaho Dep’t of Health & Welfare v. Doe, 161 Idaho 596, 600, 389 P.3d 141, 145 (2016). Doe
asserts that her failure to complete mental health and substance abuse treatment was due to the
COVID-19 pandemic, her failure to procure adequate transportation, phone issues, and the
Department’s failure to adequately assist her with claimed barriers to completing the required
tasks.
         While the COVID-19 pandemic and Doe’s difficulties in finding transportation may have
been obstacles in completing her case plan, the record indicates that they did not make
completion of her case plan impossible. Doe does not specify exactly how the COVID-19
pandemic impacted her ability to attend mental health and substance abuse treatment in-person
or through telehealth services offered during the pandemic. The record indicates that she was
able to attend some visits with her children, meaning transportation was possible in many
instances. Doe provides no specifics as to how phone issues impacted her obligations under the
                                                  4
case plan. Although Doe asserts that her failure to complete the case plan was due to the
Department’s lack of reasonable efforts to assist her, the efforts of the Department at
reunification are not relevant on appeal of the termination of parental rights. Matter of Doe I,
164 Idaho 883, 888, 436 P.3d 1232, 1237 (2019). Nonetheless, the record reflects numerous
efforts by the Department to assist with transportation and provide other resources.
       Despite Doe’s claim that completion of her case plan was impossible, it is clear from the
record that her failure to complete her case plan was largely due to her continued substance
abuse rather than any of the obstacles she points out.         Doe continued to test positive for
methamphetamine during the pendency of the case which precluded her entry into parenting
classes. The magistrate court found that Doe’s difficulties were largely due to her continued
substance abuse and failure to put forth the effort needed. The magistrate court’s findings are
supported by substantial and competent evidence in the record. The magistrate court did not err
in finding that Doe neglected the children by failing to complete her case plan largely through
her own direct or indirect non-compliance.
       Doe next argues that the magistrate court’s finding that termination of her parental rights
is in the best interests of the children ignored the uncontroverted testimony that she attempted to
work with the Department, had a bond with the children, and had found and maintained housing
for a year. Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
that it is in the best interests of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       In finding that termination is in the best interests of the children, the magistrate court
noted that Doe loves the children, but nevertheless found that Doe’s failure to complete mental
health and substance abuse treatment, coupled with the improvement of the children in foster

                                                  5
care, established that termination is in the best interests of the children. These findings are
supported by substantial and competent evidence in the record and are based upon objective
grounds. Therefore, the magistrate court did not err in finding that termination is in the best
interests of the children.
                                               IV.
                                         CONCLUSION
          There is substantial and competent evidence to support the magistrate court’s findings
and conclusions that Doe neglected her children, and that termination is in the best interests of
the children. Therefore, we affirm the magistrate court’s judgment terminating Doe’s parental
rights.
          Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                6